 Case 3:19-cv-01537-BEN-JLB Document 22-4 Filed 12/06/19 PageID.226 Page 1 of 3




 1 George M. Lee (SBN 172982)
   SEILER EPSTEIN LLP
 2
   275 Battery Street, Suite 1600
 3 San Francisco, California 94111
 4 Phone: (415) 979-0500
   Fax: (415) 979-0511
 5 Email: gml@seilerepstein.com
 6
   John W. Dillon (SBN 296788)
 7 GATZKE DILLON & BALLANCE LLP
 8 2762 Gateway Road
   Carlsbad, California 92009
 9 Phone: (760) 431-9501
10 Fax: (760) 541-9512
   Email: jdillon@gdandb.com
11
12 Attorneys for Plaintiffs
13
14
15                             UNITED STATES DISTRICT COURT
16                   FOR THE SOUTHERN DISTRICT OF CALIFORNIA
17
     JAMES MILLER, et al.,                            Case No. 3:19-cv-01537-BEN-JLB
18
19                       Plaintiffs,                  Hon. Roger T. Benitez
                                                      Magistrate Hon. Jill L. Burkhardt
20
          vs.
21                                                    DECLARATION OF PLAINTIFF
                                                      NEIL RUTHERFORD IN SUPPORT
22 XAVIER BECERRA, in his official                    OF PLAINTIFFS’ MOTION FOR
   capacity as Attorney General of
23 California, et al.,                                PRELIMINARY INJUNCTION
24
                       Defendants.                    Complaint filed:August 15, 2019
25                                                    Amended Complaint filed:
26                                                    September 27, 2019

27                                                    Hearing Date: January 16, 2020
28                                                    Time: 10:00 a.m.
                                                      Courtroom: 5A, 5th Floor

          DECLARATION OF PLAINTIFF NEIL RUTHERFORD IN SUPPORT OF PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                                                             (CASE NO. 3:19-CV-01537-BEN-JLB)
 Case 3:19-cv-01537-BEN-JLB Document 22-4 Filed 12/06/19 PageID.227 Page 2 of 3




 1                           DECLARATION OF NEIL RUTHERFORD
 2 I, Neil Rutherford, declare as follows:
 3     1.    I am an adult resident of the County of San Diego, California, and am a named
 4 plaintiff in the above matter. I have personal knowledge of the facts stated herein, and
 5
   if called as a witness, I could competently testify to these facts.
 6
      2.    This declaration is executed in support of plaintiffs’ motion for a preliminary
 7
   injunction.
 8
 9    3.    I am not prohibited from owning firearms under federal or state law.

10     4.    I desire to obtain and acquire AR-15 pattern firearms that are commonly sold in
11 many other jurisdictions in the country. Most of these off-the-shelf AR-15 rifles have
12 some or all of the features listed in Pen. Code § 30515(a)(1) and have the capacity to
13 accept detachable magazines. These commonly-sold firearms include centerfire rifles
14
   that are between 26-30 inches in overall length.
15
      5.    I also desire to obtain and acquire: AR pistols, which contain some or all of the
16
   features described in Pen. Code § 30515(a)(4)(A)-(D); and semi-automatic shotguns
17
   which contain some or all of the features described in Pen. Code § 30515(a)(6) and
18
19 (a)(7), but am prevented by these definitions which characterize such firearms as
20 “assault weapons” under California law.
21
22
23
24
25
26
27
28
                                                        -1-
            DECLARATION OF PLAINTIFF NEIL RUTHERFORD IN SUPPORT OF PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                                                               (CASE NO. 3:19-CV-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 22-4 Filed 12/06/19 PageID.228 Page 3 of 3




 1    6.    Accordingly, and for the reasons set forth in plaintiffs’ motion, I respectfully
 2 ask that the Court grant preliminary injunctive relief, enjoining enforcement or
 3 application of Penal Code §§ 30515(a) and (b), 30600, 30605, 30800, 30910, 30915,
 4
   30945, 30950, 31000, and 31005, as well as Title 11, California Code of Regulations §§
 5
   5460 and 5471, to the extent that the definition of “assault weapon” is based upon the
 6
   characteristics of Pen. Code § 30515(a)(1) and (2), (4), (6) and (7), against Plaintiffs on
 7
   an as-applied basis, and against all similarly situated persons.
 8
 9   I declare under penalty of perjury that the foregoing is true and correct. Executed on
10 December 5, 2019.
11
12
                                                     Neil Rutherford
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                       -2-
           DECLARATION OF PLAINTIFF NEIL RUTHERFORD IN SUPPORT OF PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                                                               (CASE NO. 3:19-CV-01537-BEN-JLB)
